Citation Nr: 0301353	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  01-09 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for chronic headaches.

2. Entitlement to service connection for a sinus disorder.

3. Entitlement to service connection for a skin disease 
claimed as heat rash.  

(The issue of entitlement to service connection for 
concentration and memory impairment, night sweats, sleep 
impairment, and mood changes as due to undiagnosed illness 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant had active duty from March 1974 to March 
1976 and from August 1981 to June 1992.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal 
from a September 2001 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board is undertaking additional development of the 
issue of entitlement to service connection for 
concentration and memory impairment, night sweats, sleep 
impairment, and mood changes as due to undiagnosed 
illness, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing the veteran's and his 
representative's response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  Chronic headaches are not causally related to any 
incident of the veteran's active service.

2.  There is no current sinus disorder that is causally 
related to any incident of the veteran's active service.

3.  There is no current skin disorder manifested by heat 
rash that is causally related to any incident of the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Chronic headaches were not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2001), 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

2.  A sinus disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2001), 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

3.  A skin disorder manifested by heat rash was not 
incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2001), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which contains notice and duty-to-assist 
provisions.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or 
filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 
2002).  

In August 2001, VA also issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  With the 
exception of the amended provisions of 38 C.F.R. 
§§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. at 45,629.

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claims and of the newly 
enacted requirements of the VCAA in an October 2001 letter 
from the RO as well as in the November 2001 statement of 
the case.  He was informed as to what information the VA 
had in his case and what information would be necessary to 
complete his case.  He has been informed that if he 
identified the information VA would assist him in getting 
it, and he has been given a reasonable amount of time to 
submit additional evidence.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed.  

Treatment records identified by the veteran have been 
obtained.  The veteran's service medical records have been 
obtained.  The veteran has been informed of all pertinent 
laws and regulations through the statement of the case and 
the Board notes that the veteran has been provided notice 
and assistance as required in the VCAA.  No further 
assistance in this regard appears to be warranted.  VA 
examination has been conducted.  Consequently, the Board 
finds that additional development of this matter, 
including development for a medical opinion or 
examination, is not necessary.  38 U.S.C.A. § 5103A(d)(1)) 
(West 1991 & Supp. 2002); Quartuccio, 16 Vet. App. at 187.  

II.  Service Connection Criteria

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  
The evidence may show affirmatively that such a disease or 
injury was incurred in or aggravated by service, or 
statutory presumptions may be applied to establish service 
connection.  A veteran who has 90 days or more of service 
may be entitled to presumptive service connection of a 
chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.307 (2001). 

With chronic disease shown as such in service or within 
the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes.  38 
C.F.R. § 3.303(b) (2001).

Regulations provide that a preexisting injury or disease 
will be considered to have been aggravated by active duty 
service where there is an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2001).

III. Service Connection Claims on Appeal

The veteran contends, in essence, that he is entitled to 
service connection for chronic headaches, a sinus 
disorder, and a skin disorder claimed as a heat rash, 
which he asserts began in service.  Service medical 
records show an entry in March 1990 of headaches with 
cough.  The assessment was upper respiratory infection.  
No skin disorder or heat rash, sinus disorder or chronic 
headaches are noted in the service medical records.  Post 
service VA treatment records include a hospital discharge 
summary for calcaneal fracture in August 1998.  At that 
time, the veteran reported his health as excellent with 
the exception of the foot fractures.  He denied headaches 
or problems with his nose.  His skin turgor was good.  

VA outpatient reports include a Gulf War Registry 
examination report dated in December 1999.  The assessment 
in that report was hypertension, controlled by diet and 
quitting smoking.  

A report of VA examination dated in May 2001 is of record.  
The examiner noted a reported history of nasal congestion 
since 1992.  The veteran denied rhinorrhea or sinus 
infection.  He reported headaches once or twice a week 
that at times require him to lie down in a darkened room.  
He reported that he treated these conditions with aspirin 
and decongestant.  He reported sweating in the groin area 
and other areas, saying he would develop bumps in these 
areas on and off.  There were no bumps observed at the 
examination.  The examiner also observed no evidence of 
nasal congestion, heat rash or rash in the groin area.  
The examiner did indicate in the assessment chronic 
recurrent muscle tension type headaches.  

No medical examiner has related any of the alleged 
disabilities to service.  

Regarding the sinus disorder and the skin disorder claimed 
as a heat rash, there is no indication of these in service 
or following service.  As to the claimed chronic 
headaches, there was one isolated treatment record in 
service for an upper respiratory infection that noted 
headache and cough as a symptom.  With that isolated 
exception, which noted acute headache as a symptom of a 
cold rather than chronic headaches, service medical 
records do not show treatment or findings related to these 
claims.  Though the muscle tension headaches were noted in 
2001, no relationship with service was noted.  The record 
does not suggest any relationship.  

Similarly, as there is neither a current sinus disorders 
nor skin disorder claimed as heat rash, there is no 
relationship between a current disorder and service.  

Though the veteran has urged all of these conditions are 
related to service, there is no record of chronic 
disability or continuous treatment or supporting medical 
opinion in the service record.  

Thus, while the veteran asserts he has a current sinus 
disorder and skin disorder claimed as heat rash, related 
to service, no competent medical evidence shows that he 
has these disorders.  Further, the evidence does not show 
that the current headaches are related to service.  The 
first notation of chronic tension headaches is shown many 
years after service, and no medical or other evidence 
shows that the current condition is related to service.  
The isolated complaint of headache with a cold in 1990 is 
not suggestive of a chronic headache disorder.  No chronic 
sinus or skin condition is present.  Thus, the Board finds 
that the preponderance of the evidence is against these 
claims, and that they must be denied.  

As to service connection pursuant to 38 C.F.R. §§ 3.307, 
3.309 there is no evidence of a chronic disease within the 
presumptive period.  Thus, service connection pursuant to 
38 C.F.R. §§ 3.307, 3.309 is not for consideration.  

Further, the Board notes that there are no relevant 
findings of a chronic disorder in service.  In that 
regard, there is no continuity of symptomatology, given 
the lack of ongoing treatment of any relevant diagnosed 
condition for many years after service.  There is no 
finding of a current disability that is related to service 
despite the veteran's assertions.  The only evidence of a 
relationship between the alleged disorders and service is 
the veteran's contentions.  The medical evidence is 
against the claim.  While the veteran is competent to 
describe the symptoms that he experiences, his statements 
are without significant probative value in regard to the 
issues at hand, as the veteran has not been shown to 
possess the medical training or expertise needed to render 
a competent opinion as to diagnosis or medical causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the veteran's 
personal belief that he has a current disability and that 
a relationship exists between the disability and service 
cannot serve to prove that the disability for which the 
veteran claims service connection was incurred in or 
aggravated by service.  The probative medical evidence is 
against his theory.  In the absence of medical evidence 
establishing a relationship between a current disorder and 
service, the preponderance of the evidence is against the 
claims of service connection for such disability.  The 
benefit of the doubt has been considered, but there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not 
for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. at 55.  


ORDER

Service connection for chronic headaches is denied.

Service connection for a sinus disorder is denied.

Service connection for a skin disorder claimed as heat 
rashes is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

